PER CURIAM.
A description of equipment in a lease, which serves merely to identify, does not create an implied or expressed warranty that the product will perform to the customer’s satisfaction. Transmerica Leasing Corp. v. Van’s Realty Co., 91 Idaho 510, 427 P.2d 284 (1967). Where the equipment proved defective and the lease provided that the lessor’s only obligation was to deliver the equipment “AS IS” and that any claims “FOR DEFECTS IN THE EQUIPMENT WILL BE AGAINST THE MANUFACTURER OF THE EQUIPMENT OR AGAINST THE SUPPLIER” and the supplier was identified in the lease, the lessee’s recourse was against the manufacturer/supplier and not against the lease financier.
The remaining points are without merit.
Affirmed.